Exhibit 10.17.1

 

MERCHANTS BANCSHARES, INC.

 

2008 STOCK OPTION PLAN

 

1.   Purpose.

 

      The purpose of the Merchants Bancshares, Inc. 2008 Stock Option Plan (the
"Plan") is to provide an incentive to certain employees of Merchants Bancshares,
Inc. a Delaware corporation (the "Company"), and its subsidiaries, by granting
to such employees: (i) incentive stock options ("ISOs"), within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) options not constituting ISOs ("NQSOs"), in either case to acquire common
stock, ($.01) par value of the Company ("Stock"). Options granted under this
Plan may be either ISO's or NQSO's, as determined at the discretion of the
Committee (as defined below) and as reflected in the terms of the written option
agreements.

 

2.    Effective Date and Term of the Plan.

 

      (a)    The Plan is effective as of February 21, 2008 (the "Effective
Date"), subject to subsequent approval, within 12 months of its adoption by the
Board of Directors of the Company (the "Board"), by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if applicable) and 422, Rule 16b-3 under
the Exchange Act (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Stock may be listed or
quoted, and other laws, regulations, and obligations of the Company applicable
to the Plan. Options may be granted subject to shareholder approval, but may not
be exercised in the event the shareholder approval is not obtained.

 

      (b)    Unless sooner terminated, the Plan shall continue in effect from
the Effective Date until the day before the tenth anniversary of the Effective
Date (the "Termination Date"). In no event shall an ISO or NQSO (collectively
"Options") be granted after the Termination Date. Options granted prior to the
Termination Date shall remain in effect until their exercise, surrender,
cancellation or expiration in accordance with the terms of the written option
agreement.

<PAGE>  

3.   Stock Subject to the Plan.

 

      (a)

    Subject to adjustment as provided in Section 10 below, the aggregate number
of shares of Stock ("Shares") reserved and available to delivery under the Plan
be 400,000.  

      (b)

    If any Option granted under the Plan expires, terminates or is canceled
without having been exercised in full, the number of Shares as to which the
Option has not been exercised shall become available for future grants under the
Plan.  

      (c)    

Upon exercise of an Option, the Company may issue authorized but unissued
Shares, Shares held in its treasury, or both.  

      (d)    

Shares issued upon the exercise of an Option shall be fully paid and
nonassessable.  

      (e)    

Unless otherwise determined by the Committee, no fractional Share shall be
issued or transferred upon exercise of an Option under the Plan.  

4.   Administration of the Plan.

 

      (a)    Committee.

The Plan shall be administered by a Committee of the Board (the "Committee").
The Committee shall initially consist of the entire Board. However, the Board
may elect at any time to provide that the Committee shall consist of not less
than two members, each of whom shall be a Director who is (i) a "Non-Employee
Director" within the meaning of Rule 16b-3 under the Exchange Act, and (ii)
"Independent" within the meaning of the rules of the Nasdaq Stock Market or any
other national securities exchange on which the Stock is listed for trading. The
Committee shall be appointed by, and serve at the pleasure of, the Board.  

      (b)    Authority.

Subject to the specific limitations and restrictions set forth in the Plan, the
Committee shall have the authority: (i) to grant ISOs to employees whom the
Committee determines are key to the success of the Company ("Key Employees");
(ii) to grant NQSOs to such employees as the Committee shall select (the grantee
of an ISO or NQSO being hereinafter referred to as an "Optionee"); (iii) to make
all determinations necessary or desirable for the administration of the Plan
including, within any applicable limits specifically set out in the Plan, the
number of Shares that may be purchased under

<PAGE>  2

an Option, the price at which an Option may be exercisable, and the period
during which an Optionee must remain in the employ of the Company or a
subsidiary of the Company prior to the exercise of an Option; (iv) to construe
the respective Option agreements and the Plan; (v) to prescribe, amend and
rescind rules and regulations relating to the Plan; (vi) to determine the terms
and provisions of the respective Option agreements, which need not be identical,
(vii) to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any Option granted under the Plan, in a manner that the
Committee deems necessary or desirable; (viii) to amend any Option granted under
the Plan, subject to the provisions of the Plan; (ix) to grant to Optionees in
exchange for their surrender of Options, new Options containing such other terms
and conditions as the Committee shall determine; and (x) to make other
determinations that, in the judgment of the Committee, are necessary or
desirable for the administration of the Plan. Any interpretation or decision of
the Committee shall be final and conclusive. Nothing in this Section 4(b) shall
give the Committee the right to increase the total number of Shares that may be
purchased on exercise of Options (except as provided in Section 10 below), to
extend the term of the Plan, or to extend the period during which an ISO is
exercisable beyond ten years from the date of grant thereof. The Committee may
delegate to officers of the Company and its subsidiaries, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions as the Committee may
determine to the extent that such delegation will not result in the loss of an
exemption under Rule 16b-3(d)(1) for Options granted to Optionees subject to
Section 16 of the Exchange Act in respect of the Company and will not cause
Options intended to qualify as "performance-based compensation" under Code
Section 162(m) to fail to so qualify. The Committee may appoint agents to assist
it in administering the Plan.

 

      (c)    Liability/Protection.

The Committee, and each member thereof, shall be entitled to, in good faith,
rely or act upon any report or other information furnished to him or her by any
officer or employee, the Company's independent auditors or any other consultants
or agents assisting in the

<PAGE>  3

administration of the Plan. No member of the Committee shall be liable, in the
absence of bad faith, for any act or omission with respect to serving as a
member of the Committee. Service as a member of the Committee shall constitute
service as a member of the Board of Directors, so that members of the Committee
shall be entitled to indemnification for their service on the Committee to the
full extent provided for service as members of the Board of Directors.

 

5.   Option Grants.

 

      (a)    Option Agreement.

The Committee shall have sole authority to grant Options under this Plan. Each
Option granted under the Plan shall be evidenced by a stock option agreement
(the "Option Agreement"). The Option Agreement shall be subject to the terms and
conditions of the Plan and may contain additional terms and conditions (which
may vary from Optionee to Optionee) not inconsistent with the Plan, as the
Committee may deem necessary or desirable. Appropriate officers of the Company
are hereby authorized to execute and deliver Option Agreements, and amendments
thereto, in the name of the Company, but only to the extent consistent with this
Plan.  

      (b)    Exercise Price.

The Exercise Price of each Share subject to an Option granted under the Plan
shall be determined by the Committee at the time the Option is granted, and
shall be specified in the Option Agreement. The Exercise Price shall not be less
than (i) in the case of a grant of an ISO to a Key Employee who, at the time of
the grant, is not a Ten Percent Shareholder, as defined below, one hundred
percent (100%) of the fair market value of a Share as determined on the date the
Option is granted; (ii) in the case of a grant of an ISO to a Key Employee who,
at the time of grant, owns stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
subsidiary (a "Ten Percent Shareholder"), one hundred ten percent (110%) of the
fair market value of a Share, as determined on the date the Option is granted;
or (iii) in the case of a NQSO, the price determined by the Committee. The fair
market value of the Stock for purposes of determining the Exercise Price shall
be determined by the Committee in accordance with any reasonable method of
valuation consistent with applicable requirements of Federal tax law, including,
as applicable, the

<PAGE>  4

provisions of Code Section 422(c)(8). The Exercise Price shall be subject to
adjustment in accordance with Section 10 hereof.

 

      (c)    Number of Shares.

Each Option Agreement shall specify the number of Shares which the Optionee may
purchase. The aggregate fair market value (determined at the time the Option is
granted), of Shares with respect to which an ISOs granted to any Key Employee
are to become exercisable for the first time during any calendar year (under the
Plan and any other plan of the Company and its subsidiaries) shall not exceed
One Hundred Thousand Dollars ($100,000). The application of the limitation set
forth in the preceding sentence to any individual Option shall be determined by
the Committee subject to applicable rules and regulations under Code Section
422.  

      (d)    Option Term.

The Committee shall determine the length of the Option term, except that no
Option term shall extend for a period greater than ten (10) years from the date
of grant.  

6.   Exercise of Options.

 

      Subject to applicable law and the terms and conditions of the Plan, an
Option granted under the Plan shall be exercisable at such time, or times, upon
the occurrence of such event or events, for such period or periods, in such
amount or amounts, and upon the satisfaction of such terms and conditions
including, without limitation, terms and conditions relating to notice of
exercise, date the Option is deemed exercised, delivery and transferability of
Shares and withholding of taxes, as the Committee shall determine and specify in
the Option Agreement. The Committee shall have the authority to allow a form of
payment other than cash (such as Stock or the withholding of Shares otherwise
deliverable pursuant to an Option) to the extent consistent with applicable
requirements of Federal tax law.

 

7.   Expiration of Options.

 

      The unexercised portion of any Option granted under the Plan shall
automatically and without notice expire at the earlier to occur of the
following:

 

      (a)    

the expiration of ten (10) years from the date on which the Option is granted,
or such shorter term as may be specified in the Option Agreement; or

<PAGE>  5

      (b)    

the expiration of the period specified in the Option Agreement following the
termination of the Optionee's employment with the Company. Anything to the
contrary notwithstanding, in the case of an ISO, such Option shall by its terms
not be exercisable after the expiration of ten (10) years (or, in the case of an
Option granted to a Ten Percent Stockholder, five (5) years) from the date such
Option is granted.  

8.    Non-Transferability of Options.

 

      (a)    

No Option granted under the Plan shall be transferable by an Optionee other than
by will or the laws of descent or distribution. During the lifetime of an
Optionee, an Option shall be exercisable only by the Optionee. Except as
otherwise determined by the Committee, any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option other than as permitted above shall be null and void
and of no effect, and shall result in the forfeiture of all rights as to such
Option.  

      (b)    

The Company may require any person to whom an Option is granted, as a condition
of exercising such Option, to give written assurances in substance and form
satisfactory to the Company to the effect that such person is acquiring the
Stock subject to the Option for his or her own account for investment and not
with any present intention of selling or otherwise distributing the same, and to
such other effects as the Company deems necessary or appropriate in order to
comply with applicable Federal and state securities laws.  

      (c)    

Notwithstanding any provision of the Plan or the terms of any Option granted
pursuant to the Plan, the Company shall not be required to issue any Shares if
such issue or transfer would, in the judgment of the Committee, constitute a
violation of any state or Federal law or the rules or regulations of any
governmental regulatory body or any securities exchange. Each Option may be
subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration, or qualification of the Shares subject
to such Option upon any securities exchange or under any state or Federal law,
or the consent, or approval of any governmental or regulatory body, is necessary
as a

<PAGE>  6

condition of, or in connection with, the issuance or purchase of Shares
thereunder, such Option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Board. Nothing herein shall
be deemed to require the Company to apply for or to obtain such listing,
registration, or qualification.

 

9.   No Special Rights.

 

      Until an Optionee has made payment of the Exercise Price, has paid or has
had satisfied any applicable withholding taxes, and has had issued to him a
certificate or certificates for the Shares so acquired, the Optionee shall have
no rights as a stockholder of the Company with respect to the Stock. No Option
granted under the Plan shall confer upon an Optionee any right to continued
employment with the Company or its subsidiaries, nor shall it interfere in any
way with the right of the Company or its subsidiaries to terminate an Optionee's
employment at any time.

 

10.   Adjustments for Change in Capital Structure and Special Transactions.

 

      (a)    Recapitalization, etc.

In the event of a stock dividend, stock split, or recapitalization, or a
corporate reorganization in which the Company is a surviving corporation (and
the shareholders of the Company prior to such transaction continue to own at
least 50% of the capital stock of the Company after such transaction), including
without limitation a merger, consolidation, split-up or spin-off, or a
liquidation, or distribution of securities or assets other than cash dividends
(a "Restructuring Event"), the number or kinds of Shares subject to the Plan or
to any Option previously granted, and the Exercise Price, shall be adjusted
proportionately by the Committee to reflect such Restructuring Event. For
example, in the case of a two for one stock split, the number of Shares issuable
upon exercise of an option would be doubled and the exercise price of such
option would be decreased by one half.  

      (b)    Special Transactions.

In the event of a merger, consolidation, or other form of reorganization of the
Company with or into another corporation (other than a merger, consolidation, or
other form of reorganization in which the Company is the surviving corporation
and the shareholders of the Company prior to such transaction continue to own at
least 50% of the capital stock of the Company

<PAGE>  5

after such transaction), a sale or transfer of all or substantially all of the
assets of the Company or a tender or exchange offer made by any corporation,
person or entity (other than an offer made by the Company), all Options held by
any Optionee shall be fully vested and exercisable by the Optionee. Furthermore,
the Committee, either before or after the merger, consolidation or other form of
reorganization, may take such action as it determines in its sole discretion
with respect to the number or kinds of Shares subject to the Plan or any Option
under the Plan. Such action by the Committee may include (but shall not be
limited to) the following:

 

 

      (i)    

permitting an Optionee at any time during such period as the Committee shall
prescribe in connection with such merger, consolidation, other form of
reorganization, sale or transfer of assets, or tender or exchange offer, to
surrender his Option (or any portion thereof), to the Company in exchange for a
cash payment in an amount and in a manner determined by the Committee; or      

      (ii)    

requiring an Optionee, at any time in connection with such merger,
consolidation, other form of reorganization, sale or transfer of assets, or
tender or exchange offer, to surrender his Option (or any portion thereof) to
the Company (A) in exchange for a cash payment as described in clause (i) above,
or (B) in exchange for, and subject to shareholder approval of, a substitute
Option or other award issued by the corporation surviving such merger,
consolidation or other form of reorganization (or an affiliate of such
corporation), or the corporation acquiring such assets (or an affiliate of such
corporation), which the Committee, in its sole discretion, determines to have a
value substantially equivalent to the value of the Option surrendered.    

11.   Amendment, Suspension, or Termination of the Plan.

 

      The Committee may at any time amend, suspend, or terminate any and all
parts of the Plan, any Option granted under the Plan, or both in such respects
as the Committee shall deem necessary or desirable, except that no such action
may be taken which would impair the rights of any Optionee with

<PAGE>  8

respect to any Option previously granted under the Plan without the Optionee's
consent.

 

12.    Governing Law.

 

      The Plan shall be governed by the laws of the State of Vermont without
regard to the principles of conflict of laws. In case any one or more of the
provisions contained herein are for any reason deemed to be invalid, illegal or
unenforceable in any respect by a judicial body, such illegality, invalidity or
unenforceability shall not effect any other provision of this Plan, and this
Plan shall be construed as if such invalid, unenforceable or illegal provision
had never been contained herein.

 

13.   References.

 

      In the event of an Optionee's death or a judicial determination of his
physical or mental incompetence, reference in the Plan to the Optionee shall be
deemed, where appropriate, to refer to his beneficiary or his legal
representative.

 

14

.   Exemptions from Section 16(b) Liability.  

      It is the intent of the Company that the grant of Options to an Optionee
who is subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Optionee). Accordingly, if any provision of
this Plan or any Option Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Optionee shall avoid liability under
Section 16(b).

 

15.   Code Section 409A

 

      If and to the extent that the Committee believes that any Option grants
may constitute a "nonqualified deferred compensation plan" under Code
Section 409A, the terms and conditions set forth in the Option Agreement for
that Option shall be drafted in a manner that is intended to comply with, and
those provisions (and /or the provisions of the Plan applicable thereto) shall
be interpreted in a manner

<PAGE>  9

consistent with, the applicable requirements of Code Section 409A, and the
Committee, in its sole discretion and without the consent of any Optionee, may
amend any Option Agreement (and the provisions of the Plan applicable thereto)
if and to the extent that the Committee determines necessary or appropriate to
comply with the applicable requirements of Section 409A of the Code.

<PAGE>  10